           Case 4:20-po-05035-JTJ Document 3 Filed 07/29/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
          Plaintiff,                               PO-20-5035-GF-JTJ

    vs.
 BRANDON LANGEL,
          Defendant.                                ORDER



      Defendant, Brandon Langel was arrested in Glacier National Park on July
19, 2020 and is ordered to appear in this Court on August 6, 2020. Mr. Langel
posted a $170.00 appearance bond with Flathead County.
      IT IS ORDERED that the Clerk of Court shall accept a check in the sum of
$170.00 from Flathead County Detention Center to be held until further order of
the Court.
      The Clerk of Court is directed to serve Mr. Langel with a copy of this order
and file it in the petty offense action once it is open.


          DATED this 29th day of July, 2020.




                                           -1-
